Citation Nr: 1222255	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  11-10 738	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of lacerated liver.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to January 1969 and from November 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and August 2007 rating decisions of the Regional Offices (ROs) in Wichita, Kansas and St. Louis, Missouri, respectively.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1966 to January 1969 and from February 1970 to December 1975.

2.  On May 2, 2011 and May 14, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the issues on appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  On May 2, 2011 and May 14, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the issues on appeal was requested.

In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


